Jenkins, P. J.
In this action for damages for the shooting and killing by the defendant of two brood sowá of the plaintiff, although there was no direct evidence upon the trial to implicate the defendant in the killing of the hogs, yet, upon a consideration of all the circumstances as disclosed by the evidence, including evidence of certain admissions by the defendant, which he did not attempt to explain but denied making, it can not be said absolutely and as a matter of law that the verdict found for the plaintiff and against the defendant for the proved value of the property was without any evidence to support it; and, no error of law being complained of, the judgment of the trial court refusing a new trial can not be disturbed by this court.

Judgment affirmed.


Stephens mid Bell, JJ., concur.